Case: 1:12-cv-09672 Document #: 411 Filed: 01/13/20 Page 1 of 13 PageID #:5843

                                                                                 1

   1                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
   2                             EASTERN DIVISION

   3   BRIAN LUCAS, et al.,                     )
                                                )
   4                         Plaintiffs,        )
       -vs-                                     )   Case No. 12 C 9672
   5                                            )
       VEE-PAK, INC., et al.                    )   Chicago, Illinois
   6                                            )   January 9, 2020
                             Defendants.        )   9:21 a.m.
   7

   8                         TRANSCRIPT OF PROCEEDINGS
                      BEFORE THE HONORABLE JOHN J. THARP, JR.
   9
       APPEARANCES:
  10
       For the Plaintiffs:         NATIONAL LEGAL ADVOCACY NETWORK, by:
  11                               MR. CHRISTOPHER J. WILLIAMS
                                   53 West Jackson Boulevard
  12                               Suite 1224
                                   Chicago, IL 60604
  13
                                   COHEN MILSTEIN SELLERS & TOLL PLLC, by:
  14                               MS. HARINI SRINIVASAN (by phone)
                                   1100 New York Avenue, N.W.
  15                               Washington, DC 20005

  16   For Defendant
       Vee-Pak:                    MCDERMOTT WILL & EMERY LLP, by:
  17                               MR. JOSEPH KEVIN MULHERIN
                                   444 West Lake Street
  18                               Chicago, IL 60606-0029

  19                               GOLDSTINE, SKRODZKI, RUSSIAN, NEMEC &
                                   HOFF, LTD., by:
  20                               MR. DONALD S. ROTHSCHILD
                                   835 McClintock Drive
  21                               2nd Floor
                                   Burr Ridge, IL 60527
  22
       Court Reporter:             KELLY M. FITZGERALD, CSR, RMR, CRR
  23                               Official Court Reporter
                                   United States District Court
  24                               219 South Dearborn Street, Room 1420
                                   Chicago, Illinois 60604
  25                               Telephone: (312) 818-6626
                                   kmftranscripts@gmail.com
Case: 1:12-cv-09672 Document #: 411 Filed: 01/13/20 Page 2 of 13 PageID #:5844

                                                                                 2

   1   APPEARANCES:      (Continued)

   2
       For Defendants
   3   Staffing Network
       Holdings and
   4   Personnel Staffing
       Group:                      KOREY RICHARDSON LLC, by:
   5                               MR. ELLIOT S. RICHARDSON
                                   MS. JAIMEE C. CROCKETT
   6                               20 South Clark Street
                                   Suite 500
   7                               Chicago, IL 60603

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25
Case: 1:12-cv-09672 Document #: 411 Filed: 01/13/20 Page 3 of 13 PageID #:5845

                                                                                    3

   1      (Proceedings heard in open court:)

   2               THE CLERK:     12 CV 9672, Lucas v. Vee-Pak.          I'm

   3   dialling in --

   4               MS. SRINIVASAN:      Hello, this is Harini.

   5               THE CLERK:     Hi, you've been conferenced into

   6   Judge Tharp's courtroom.         Please hold.

   7               MS. SRINIVASAN:      Great.    Thank you.

   8               THE COURT:     All right.     Good morning.

   9               MR. WILLIAMS:      Good morning, Your Honor.

  10   Chris Williams on behalf of the plaintiffs, and we have

  11   co-counsel from DC on the phone.

  12               THE COURT:     All right.

  13               And counsel on the phone, your name again?

  14               MS. SRINIVASAN:      Good morning, Your Honor.         This is

  15   Harini Srinivasan.

  16               THE COURT:     Okay.    Good morning.

  17               MR. RICHARDSON:      Hi, Your Honor.       Elliott Richardson

  18   for Staffing Network and Personnel Staffing Group.

  19               MS. CROCKETT:      Good morning, Your Honor.         Jaimee

  20   Crockett on behalf of Personnel Staffing Group and Staffing

  21   Network.

  22               MR. MULHERIN:      Good morning, Your Honor.         Joe

  23   Mulherin and Donald Rothschild on behalf of Vee-Pak.

  24               THE COURT:     All right.     Good morning.

  25               I think we're here on plaintiff Hunt's motion to
Case: 1:12-cv-09672 Document #: 411 Filed: 01/13/20 Page 4 of 13 PageID #:5846

                                                                                      4

   1   withdraw as a class representative.

   2               MR. WILLIAMS:      That's correct.      And I saw that I

   3   think it was Vee-Pak, defendant Vee-Pak filed a response.                 My

   4   suggestion on that is that we be given a little time to meet

   5   and confer and see if any of the issues that were raised in

   6   that response could be resolved between the parties.

   7               THE COURT:     All right.

   8               Counsel?

   9               MR. WILLIAMS:      And let me just -- to clarify, but we

  10   do ask that Mr. Hunt be withdrawn as a named plaintiff.

  11               THE COURT:     All right.     And I don't understand there

  12   really to be any objection to Mr. Hunt withdrawing per se.

  13   The question is they've had to spend money and time and

  14   resources addressing Mr. Hunt's claim and what the -- you

  15   know, the issue is to what degree should that be compensated

  16   and/or to what degree should -- I don't suppose it's a matter

  17   of degree whether Mr. Hunt's claim should be permitted to go

  18   forward given what appear to be some inaccurate responses to

  19   discovery requests and the, you know, attendant work that

  20   counsel had to perform.

  21               Is that the gist of it?

  22               MR. MULHERIN:      That's accurate.

  23               MR. RICHARDSON:      Yeah, Your Honor.       And Vee-Pak filed

  24   that motion, and primarily in substance, we would join that.

  25   You know, we see this as well as a discovery issue.
Case: 1:12-cv-09672 Document #: 411 Filed: 01/13/20 Page 5 of 13 PageID #:5847

                                                                                 5

   1               So I'll put this out there.         We would like to work it

   2   out with plaintiffs' counsel.          And at the end of Mr. Hunt's

   3   deposition, he indicated that that's something he would be

   4   interested in doing.

   5               MR. WILLIAMS:      "He" being plaintiffs' counsel?

   6               MR. RICHARDSON:      Being plaintiffs' counsel, exactly.

   7   I mean, we would see this more as a discovery issue as well.

   8   And if we weren't able to work it out -- Mr. Hunt left in the

   9   middle of his deposition.          PSG had no ability to ask any

  10   questions.      One thing we want to make sure that happens and

  11   why we also feel it's a discovery issue is that he's got

  12   interrogatory answers.         He's filed declarations in other

  13   cases.     And we want to make sure that if he's gone so is his

  14   testimony.      You know, we don't want him to be dismissed --

  15   well, we want him to be dismissed from the case, but part of

  16   our sanctions request if we bring a motion would be that, you

  17   know, we've never had the opportunity to ask him a question,

  18   that, you know, his testimony on the record be stricken and

  19   not used later on in the case.           And I think that's something

  20   we can meet and confer on and see whether or not we're able to

  21   find common ground.

  22               THE COURT:     Okay.

  23               MR. MULHERIN:      Your Honor, we may need to confer with

  24   MVP as to that perspective as well.            We may not necessarily

  25   agree with all of that.
Case: 1:12-cv-09672 Document #: 411 Filed: 01/13/20 Page 6 of 13 PageID #:5848

                                                                                   6

   1               THE COURT:     All right.

   2               MR. RICHARDSON:      And we're always happy to meet with

   3   them.

   4               THE COURT:     So there's some meeting and conferring

   5   that needs to take place.

   6               MR. RICHARDSON:      Yes.

   7               THE COURT:     So, again, I'll take the motion under

   8   advisement and we'll set a further date.             But, you know, as

   9   far as Mr. Hunt's participation as a class representative,

  10   that doesn't seem controversial.           You know, he isn't going to

  11   be compelled at this point to do it.

  12               But the other issues in terms of, you know, what that

  13   means and what, you know, his withdrawal means for his own

  14   claim or claims in other cases or that sort of thing I think

  15   does need to -- raises a variety of issues.              And I think as a

  16   general proposition, and I don't hear Mr. Williams disputing

  17   this, I think the defense has some right to be aggrieved by

  18   Mr. Hunt's conduct at this juncture; whether advertent or

  19   inadvertent, they've still been chasing something that now

  20   isn't going to be part of the larger case anyway, put aside

  21   the question of whether Mr. Hunt, his individual claim,

  22   whether that should be affected or impacted by this

  23   withdrawal.

  24               So what's realistic -- understanding we've got a

  25   discovery schedule in place that has a firm cutoff of whatever
Case: 1:12-cv-09672 Document #: 411 Filed: 01/13/20 Page 7 of 13 PageID #:5849

                                                                                 7

   1   I said, was it I think February 28th, and that's not moving.

   2   So whatever has got to happen has got to happen promptly and

   3   quickly.

   4               So I'll leave it to the defendants.           When do you want

   5   to come back?

   6               MR. RICHARDSON:      Ideas?

   7               MR. MULHERIN:      I would say a couple of weeks just

   8   because I'm in New York next week.

   9               THE COURT:     All right.     Come back on the 23rd?

  10               MR. MULHERIN:      I apologize.     Could we have -- I

  11   apologize.      I'm in New York that Wednesday and Thursday as

  12   well.    Are you hearing any motions on that Tuesday?

  13               THE COURT:     Certainly.

  14               MR. RICHARDSON:      I'm good with that.

  15               THE COURT:     Tuesday, the 21st?

  16               MR. WILLIAMS:      Judge, counsel for MVP and I are here

  17   before you on the 29th on a different matter.               I don't know if

  18   it's possible to -- if that's okay with --

  19               MR. MULHERIN:      That's fine.

  20               MR. RICHARDSON:      That's good with you?

  21               MR. MULHERIN:      That's fine.

  22               THE COURT:     All right.     We have a status in Hunt?

  23               MR. WILLIAMS:      Yes.

  24               THE COURT:     Okay.    9:00 on Wednesday, the 29th.

  25               All right.     And if you come to some agreed resolution
Case: 1:12-cv-09672 Document #: 411 Filed: 01/13/20 Page 8 of 13 PageID #:5850

                                                                                   8

   1   and file something in agreement, you will be here anyway, or

   2   some of you will be here, but the others would not need to

   3   appear, assuming it's agreed.          Okay.

   4               All right.     Anything else?

   5               MR. WILLIAMS:      Yes.   I'm going to attempt not to ask

   6   you to move what you've just referenced as a firm date --

   7               THE COURT:     That's --

   8               MR. WILLIAMS:      -- but maybe to soften you up a little

   9   bit to consider that.        And I will say, you know, we have -- as

  10   you know, I'm in front of you on other cases.               I don't think

  11   anybody who knows me thinks that I'm lazy or dilatory as a

  12   general principle.        I have been working hard here.

  13               We have -- we started with, you know, really trying

  14   to respond to the new plaintiffs and get those depositions

  15   done, the written discovery, get those depositions done.

  16               In early December, we sent a discovery deficiency

  17   letter in what we felt were deficient answers from Staffing

  18   Network.     And, you know, I just want to be real careful here

  19   that I'm not at all implying any bad faith on anybody, on the

  20   other side's part.        I think the opposite is true, that we work

  21   well together and in good faith.

  22               We have been meeting and conferring on complicated

  23   issues.     There was a ruling by Judge Chang at the end of

  24   November which sort of helped I thought to clarify -- you

  25   know, you referenced your respect for Judge Chang, clarified
Case: 1:12-cv-09672 Document #: 411 Filed: 01/13/20 Page 9 of 13 PageID #:5851

                                                                                   9

   1   what we could expect to get from the staffing agency

   2   defendants.      So, you know, we have been working to resolve

   3   that and honestly making progress without resolving

   4   everything.      I bluntly feel squeezed between my local 37 --

   5   Local Rule 37.2 obligations and this hard discovery deadline.

   6               The other thing, I would just like to make a personal

   7   appeal.     I think during the eight years I've been working on

   8   this litigation, had discovery ramped up any other time, it

   9   would not have been the problem that it is now.               I had new

  10   attorney general Kwame Raoul steal three attorneys who were

  11   working with me to go run their workplace rights bureau; and

  12   not just on this case, but my longtime partner is now running

  13   that bureau, happened during the summer.             So that left me

  14   holding the bag with not just this case but, you know, the

  15   Hunt case, a number of other cases, not just here.

  16               And so, you know, defendants I'm sure will argue I

  17   got the letter out in December, discovery started again in

  18   September, there's other discovery issues.              I don't deny that

  19   I'm behind, but I don't think it's bad faith.               And I have been

  20   working to get other people on.           Cohen Milstein has brought

  21   another attorney on who is on the phone here.               I've tried to

  22   get additional local counsel.          We've got some new attorneys.

  23   I'm trying to get experienced attorneys so we can move things

  24   faster.     I am not being dilatory, but I feel like if this

  25   discovery is hard, I have to leave here and file a motion to
Case: 1:12-cv-09672 Document #: 411 Filed: 01/13/20 Page 10 of 13 PageID #:5852

                                                                                    10

    1   compel against Staffing Network while I think that there are

    2   opportunities to resolve issues.           There are similar issues

    3   with MVP about what we believe Judge Chang's order sort of

    4   guides us to expect to get in discovery in a case like this.

    5               So I just -- I just feel -- I'm making a personal

    6   appeal.

    7               And, you know, lastly I'll say, I don't want to go

    8   into too much detail, but I have kidney disease, and I just

    9   can't burn the candle at both ends as I have in the past.                  You

  10    know, I'm approaching 60.         I'm old.    I'm feeling old.       You

  11    know, I'm worried about my ability to properly represent

  12    plaintiffs in this case if this discovery date is really that

  13    hard.

  14                THE COURT:    All right.      I hear you.     I've set a date.

  15    I'm not moving that date at present, and I'm not suggesting

  16    that I might move it.        I hear you.     I understand.      I'm not

  17    foreclosing the possibility, but I want you to keep working

  18    diligently.     I certainly don't want you to imperil your

  19    health, however, and that is something that is new to the

  20    equation.     And to the extent that's something that has not

  21    been presented to the Court previously, I don't want

  22    anybody -- no lawsuit is worth, you know, endangering your

  23    health.

  24                So talk to your co-counsel.         I won't foreclose the

  25    possibility.      But, you know, don't hold your breaths either.
Case: 1:12-cv-09672 Document #: 411 Filed: 01/13/20 Page 11 of 13 PageID #:5853

                                                                                       11

    1   This case is a 2012.        I know we've had a long, tortured

    2   procedural history and delays that, I mean, it's nobody's

    3   fault.    It's just the way the case spun out with a partial

    4   settlement and that sort of thing, but this case has to get

    5   resolved.     And I'm, you know, going to keep the pedal to the

    6   metal, though, again, I hear you, Mr. Williams.               And I

    7   certainly don't think we're in this position because you're

    8   dilatory at all, but we're in this position because the way

    9   the case has spun out but the case has to get done, and we're

  10    going to keep pressing forward.

  11                Talk to your co-counsel.        If there's agreement across

  12    the board, that will certainly make it more likely that I'm

  13    willing to revisit that date than if there's a dispute.                   If

  14    there's a dispute, I'll listen to both sides.              But I'm very,

  15    very determined to get this case resolved promptly at this

  16    juncture.

  17                MR. WILLIAMS:     If I could just clarify a couple of

  18    things.

  19                One, you know, it's the timing was particularly bad

  20    for me.

  21                THE COURT:    I understand.

  22                MR. WILLIAMS:     The second thing is I'm talking about

  23    maybe to the end of April.         I'm not talking about an

  24    indefinite amount of time.         I couldn't agree with you more

  25    that this 2012 case should be brought to a conclusion.                I'm
Case: 1:12-cv-09672 Document #: 411 Filed: 01/13/20 Page 12 of 13 PageID #:5854

                                                                                    12

    1   sure counsel agrees as well.          Certainly my heart is in the

    2   same place.

    3              THE COURT:     All right.

    4              MR. WILLIAMS:      I do want to be clear about that.

    5              I guess I just -- so I will -- I feel then that I

    6   have to file the motion to compel even though I think there

    7   are still issues that we will continue -- I would be open, you

    8   know, will be available to continue to talk about pursuant to

    9   Local Rule 37.2.       I don't think that's completely exhausted.

  10    But I also don't think it's possible to wait because what

  11    we're looking for triggers other things.

  12               THE COURT:     All right.      Well, again, finish 37.2.

  13    Talk to your adversaries here about the schedule.               You know,

  14    again, if everybody agrees then, you know, to some modest

  15    extension, that is going to make it far more likely that I'll

  16    be receptive to it.       If there's a dispute and you have to file

  17    a motion and they would rather litigate the motion than not,

  18    then file the motion.        File a motion for a continuance if --

  19               MR. WILLIAMS:      And I did mention it this morning.

  20    They said they were going to check back with their clients.

  21    And, again, I do want to emphasize that this is not in any way

  22    implying any bad faith on anybody's part.

  23               THE COURT:     Okay.    All right.     We'll resume on the

  24    29th and address this motion; and anything else that may be

  25    noticed up in the meantime, notice it up for the 29th.
Case: 1:12-cv-09672 Document #: 411 Filed: 01/13/20 Page 13 of 13 PageID #:5855

                                                                                  13

    1              MR. RICHARDSON:       For the 29th, okay.

    2              MR. WILLIAMS:      Very good.     Thank you, Judge.

    3              THE COURT:     All right.

    4              MR. MULHERIN:      Thank you.

    5      (Which were all the proceedings heard.)

    6

    7                                   CERTIFICATE

    8      I certify that the foregoing is a correct transcript from

    9   the record of proceedings in the above-entitled matter.

  10    /s/Kelly M. Fitzgerald                         January 10, 2020

  11
        Kelly M. Fitzgerald                            Date
  12    Official Court Reporter

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25
